NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0294n.06

                                           No. 11-5494

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
                                                                                     Mar 14, 2012
UNITED STATES OF AMERICA,                            )
                                                                              LEONARD GREEN, Clerk
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE WESTERN
ALFRED DAVIS,                                        )       DISTRICT OF TENNESSEE
                                                     )
       Defendant-Appellant.                          )
                                                     )



       BEFORE: DAUGHTREY and ROGERS, Circuit Judges; ZOUHARY, District Judge.*


       PER CURIAM. Following a jury trial, defendant Alfred Davis appeals his conviction of

being a felon in possession of a firearm, contending that the conviction was not supported by

sufficient evidence. We disagree and affirm the district court’s judgment.

       When a defendant challenges his conviction based on insufficient evidence, the question for

the court is “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       The trial transcript in this case includes testimony from two police officers who responded

to a call regarding a man with a weapon. The officers stated that they observed Davis holding a

pistol in his hand and that he dropped the pistol as he ran away. A pistol and a cell phone were


       *
         The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio,
sitting by designation.
No. 11-5494
United States v. Davis

recovered from the spot where the officers testified that Davis dropped the gun. One of the officers

also testified that Davis admitted possessing the weapon after he was placed in the police car. Davis

points out that the officers described the gun they saw him holding as silver, when the gun that was

recovered was black. From this fact, he speculates that the gun could have been dropped by another

individual who reportedly ran from the scene before Davis did. Nevertheless, if the jury believed

the police officers’ testimony, there was sufficient evidence, including a statement by Davis that he

possessed the weapon, for the jury to find him guilty beyond a reasonable doubt.

       Accordingly, we AFFIRM the district court’s judgment.




                                                 -2-